— Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court at Special Term, entered in Clinton County), -to review a determination of the Mayor of the City of Plattsburgh which dismissed petitioner as Assistant Chief of the Fire Department of the City of Plattsburgh. Two sets of charges were filed against petitioner, an Assistant Fire Chief of the Fire Department of the City of Plattsburgh. The charges accused petitioner of failing to respond to an alarm, failing to provide the department with his telephone number, violation of department rules and regulations, reporting to work in an intoxicated condition, and refusing to obey a direct order to submit to a blood test. On recommendation of the hearing officer, the Mayor found petitioner guilty of all charges except refusing to obey a direct order to submit to a blood test. The punishment imposed was dismissal from the service. This article 78 proceeding was brought to review the Mayor’s determination. We reject petitioner’s contentions that there was not substantial evidence to support the various findings and that the hearing officer should have disqualified himself because he was the city’s corporation counsel. The appointment of the hearing officer was properly made and there is nothing in the record to indicate that the hearing officer had any prior knowledge of the charges or that the hearing was unfairly conducted (Civil Service Law, § 75, subd 2; Matter of O’Neil v De Santis, 40 AD2d 924). Finally, we are unable to conclude that the punishment is so disproportionate to the offense in light of all the circumstances as to be shocking to one’s sense of fairness (Matter of Pell v Board of Educ., 34 NY2d 222). The determination should be confirmed. Determination confirmed, and petition dismissed, without costs. Mahoney, P. J., Sweeney, Kane, Mikoll and Weiss, JJ., concur.